10-1100-ag
Tjandra v. Holder
                                                                                BIA
                                                                        A098 690 641


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 21st day of February, two thousand twelve.

PRESENT:
         ROGER J. MINER,
         REENA RAGGI,
         SUSAN L. CARNEY,
             Circuit Judges.
_______________________________________

LINDAWATI TJANDRA,
         Petitioner,
                    v.                                  10-1100-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________
FOR PETITIONER:                H. Raymond Fasano, Madeo & Fasano,
                               New York, New York.
FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Richard M. Evans, Assistant
                               Director; Ann Carroll Varnon, Office
                               of Immigration Litigation, Civil
                               Division, United States Department
                               of Justice, Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Lindawati Tjandra, a native and citizen of

Indonesia, seeks review of a February 26, 2010, order of the

BIA   denying   her    application    for   asylum,   withholding   of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Lindawati Tjandra, No. A098 690 641 (B.I.A.

Feb. 26, 2010).       We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

      Under the circumstances of this case, we review the BIA’s

decision alone.   See Belortaja v. Gonzales, 484 F.3d 619, 623

(2d Cir. 2007).         The applicable standards of review are

well-established. See 8 U.S.C. § 1252(b)(4)(B); Jian Hui Shao

v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008); Salimatou Bah

v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

      Tjandra argues that the BIA erred in finding that she did

not establish a pattern or practice of persecution of ethnic

Chinese Christians in Indonesia.            She argues that the BIA

failed to give reasoned consideration to her evidence and

deprived her of due process by ignoring her arguments and

supporting evidence.       These arguments are unavailing.

                                  2
    The BIA explicitly addressed Tjandra’s argument that she

established a pattern or practice of persecution because the

country   conditions   evidence       she   submitted   supported    a

conclusion different from that reached by the BIA in In re

A-M-, 23 I. & N. Dec. 737, 741–42 (B.I.A. 2005) (finding no

pattern or practice of persecution of Chinese Christians in

Indonesia).    Because the BIA explicitly addressed Tjandra’s

evidence, the record does not compel the conclusion that the

BIA failed to consider the full record.         See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006)

(presuming that the agency “has taken into account all of the

evidence before [it], unless the record compellingly suggests

otherwise”).

    The   only   material   difference      between   the   conditions

demonstrated in Tjandra’s case and those in In re A-M- was the

occurrence of the 2005 Bali bombings.         The agency reasonably

concluded that this one additional incident did not establish

a “systemic, pervasive or organized” threat of harm, and thus

did not establish a pattern or practice of persecution.             See

In re A-M-, 23 I. & N Dec. at 741 (finding that threat of harm

must be systemic or pervasive to amount to pattern or practice

of persecution). Accordingly, the agency reasonably concluded


                                  3
that sporadic incidents of violence in Indonesia did not give

Tjandra a well-founded fear of future persecution establishing

her eligibility for asylum.    See Santoso v. Holder, 580 F.3d

110, 112 (2d Cir. 2009) (affirming agency’s conclusion that

petitioner’s country conditions evidence did not establish

pattern or practice of persecution of Chinese Christians in

Indonesia).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DENIED as moot.    Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                4